Case 6:20-cv-00294-GAP-GJK Document 57 Filed 04/03/20 Page 1 of 1 PageID 3238



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

MARTHA COLE,                   )
                               )
    Plaintiff,                 )
                               )
v.                             )                      Case No.: 6:20-cv-00294-31-CJK
                               )
AMERICAN MEDICAL SYSTEMS, INC. )

       Defendant.

                                APPEARANCE OF COUNSEL

TO:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Plaintiff, Martha Cole.

Dated: April 3, 2020                  /s/ Jackson W. Adams
                                      Jackson W. Adams
                                      FL Bar Number 47970
                                      Attorney for Plaintiff, Martha Cole
                                      WOOTEN, KIMBROUGH, DAMASO & DENNIS, P.A.
                                      P.O. Box 568188
                                      Orlando, FL 32856-8188
                                      jadams@whkpa.com
                                      Ph:     (407) 843-7060
                                      Fax: (407) 843-5836
